13-3474-cv
Lembaris v. Univ. of Rochester

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 19th
day of May, two thousand fourteen.

PRESENT:
            AMALYA L. KEARSE,
            CHESTER J. STRAUB,
            SUSAN L. CARNEY,
                          Circuit Judges.
______________________________________

ANN M. LEMBARIS,

                                  Plaintiff-Appellant,

                         -v.-                                                     No. 13-3474-cv

UNIVERSITY OF ROCHESTER,

                        Defendant-Appellee.
______________________________________

FOR PLAINTIFF-APPELLANT:                                  Ann M. Lembaris, pro se, Springwater, NY. *

FOR DEFENDANT-APPELLEE:                                   Jacqueline Phipps Polito, Littler Mendelson,
                                                          P.C., Rochester, NY.




        *Christina A. Agola, Christina A. Agola, PLLC, Brighton, NY, filed a brief on behalf of Appellant
before being relieved as counsel.
        Appeal from a judgment of the United States District Court for the Western District of

New York (Michael A. Telesca, Judge).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on August 29, 2013, is AFFIRMED.

        Appellant Ann Lembaris, proceeding pro se, appeals from the District Court’s grant of

summary judgment for Appellee University of Rochester and dismissal of Lembaris’s employment

discrimination action. See Lembaris v. Univ. of Rochester, No. 12-cv-6214 (MAT), 2013 WL 4587810

(W.D.N.Y. Aug. 28, 2013). We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal, to which we refer only as necessary to

explain our decision to affirm.

        We review de novo a district court’s grant of summary judgment. See Abdu-Brisson v. Delta Air

Lines, Inc., 239 F.3d 456, 465 (2d Cir. 2001). Summary judgment is appropriate “only when there are

no genuine issues of material fact and the movant is entitled to judgment as a matter of law.” Id.

On summary judgment, the court must consider “not whether . . . the evidence unmistakably favors

one side or the other but whether a fair-minded jury could return a verdict for the plaintiff on the

evidence presented.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). “[T]he mere existence

of a scintilla of evidence in support of the plaintiff ’s position will be insufficient; there must be

evidence on which the jury could reasonably find for the plaintiff.” Id.

        Upon review, we conclude – substantially for the reasons articulated by the District Court in

its well-reasoned opinion – that Lembaris has failed to produce evidence sufficient to support a

reasonable finding that the University of Rochester’s proffered non-discriminatory grounds for her

termination were pretextual. See Abdu-Brisson, 239 F.3d at 470.




                                                     2
       We have considered Appellant’s remaining arguments and find them to be without merit.

For the reasons set out above, we AFFIRM the judgment of the District Court.


                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk of Court




                                               3